 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
     MERLIN INMAN and JULIE                           Case No.: 8:19-cv-00842-AG (ADSx)
 9
     SCHNELKER,
10
                    Plaintiffs,
11

12     v.                                             ORDER OF DISMISSAL
13
   DIVERSIFIED ADJUSTMENT
14 SERVICE, INC., et al

15
                    Defendants.
16

17
            Pursuant to the Stipulation of Dismissal filed by the parties on January 30, 2020,
18
     IT IS HEREBY ORDERED that Plaintiffs’ causes of action against Defendant
19
     DIVERSIFIED ADJUSTMENT SERVICE, INC., are dismissed with prejudice. Each
20
     party shall bear its own costs and attorneys’ fees.
21

22
            IT IS SO ORDERED.
23

24
     Dated: January 30, 2020
25
                                                   Honorable Andrew J. Guilford
26                                                 United States District Judge
27

28



                                        Proposed Order of Dismissal
